Citation Nr: 0434293	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1967 
until August 1971, which included a tour of duty in the 
Republic of Vietnam from December 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
myelodysplastic syndrome, to include as due to exposure to 
herbicides.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
October 2004.

The Board additionally notes that in April 2003 the 
appellant, through his representative, appears to have 
reasonably raised the issue of entitlement to an increased 
rating for service-connected bilateral tinnitus, to include 
entitlement to separate compensable evaluations for each ear.  
Moreover, this issue has not been addressed by the RO.  As 
such, the Board refers the issue of entitlement to an 
increased rating for service-connected bilateral tinnitus, to 
include entitlement to separate compensable evaluations for 
each ear to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's active military service includes foreign 
service in the Republic of Vietnam from December 1968 to 
November 1969.

2.  The record contains competent and credible medical 
evidence showing that the appellant is currently diagnosed 
with myelodysplastic syndrome.

3.  The record contains competent and credible medical 
evidence establishing a medical nexus between the appellant's 
myelodysplastic syndrome and his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
myelodysplastic syndrome, to include as due to exposure to 
herbicides, are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1154 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for myelodysplastic syndrome, to include as due to 
exposure to herbicides.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, in light of the favorable decision contained herein, 
that is, the granting of the appellant's claim for service 
connection for myelodysplastic syndrome, to include as due to 
exposure to herbicides, it is clear that sufficient evidence 
was developed in this case in this respect.


II.  Service Connection for Myelodysplastic Syndrome

The appellant contends that his myelodysplastic syndrome is 
due to exposure to herbicides during active military service 
in Vietnam.  As such, the Board shall initially consider the 
appellant's claim pursuant to presumptive service connection.  
38 C.F.R. § 3.309(e) (2004).  Service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a degree of 10 percent at any time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2004).  

The initial consideration is whether the appellant was 
exposed to herbicides during active military service.  The 
appellant's service personnel records show that he served in 
the Republic of Vietnam from December 1968 to November 1969, 
or approximately one-year.  As such, the appellant's exposure 
to herbicides is presumed absent affirmative evidence 
establishing a contrary finding.  38 C.F.R. § 3.307 
(a)(6)(iii) (2004).  In this case, there exists no evidence 
to refute the appellant's presumed exposure to herbicides.  
Therefore, the Board finds that the appellant's exposure to 
herbicides is presumed in this case.

At this point, the Board must consider whether the 
appellant's current disability is enumerated as a disease 
associated with exposure to herbicides.  38 C.F.R. § 3.309(e) 
(2004).  The appellant's private medical records and VA 
medical records indicate a current diagnosis of 
myelodysplastic syndrome.  The Board notes, however, that 
myelodysplastic syndrome is not enumerated as a disease 
associated with exposure to herbicides.  38 C.F.R. § 3.309(e) 
(2004).  Therefore, the appellant is not entitled to 
presumptive service connection for his myelodysplastic 
syndrome.

Although the appellant has argued that his myelodysplastic 
syndrome is the result of presumed exposure to herbicides, VA 
must also ascertain whether there is any other basis to 
indicate that the disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence, in 
the form of private medical records and VA medical records, 
diagnosing the appellant with myelodysplastic syndrome.  
Therefore, the appellant has satisfied the current disability 
requirement.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant served in 
the Republic of Vietnam from December 1968 to November 1969 
and as such he is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307 (a)(6)(iii) (2004).  
Therefore, the Board finds that the appellant suffered an in-
service injury of presumed exposure to herbicides.

The final consideration in a service connection claim is the 
existence of a medical nexus.  The Board has thoroughly 
reviewed all of the evidence of record, to include, but not 
limited to, service medical records, service personnel 
records, Board hearing transcript, VA medical records, 
private medical records, and the appellant's own contentions.  
However, the Board shall focus upon the appellant's private 
medical records dated in October 2004, as they are 
dispositive of his claim of entitlement to service connection 
for myelodysplastic syndrome.  For example, the appellant's 
private medical records dated in October 2004 show that he is 
currently diagnosed with myelodysplastic syndrome.  The 
appellant's oncologist, Dr. M.E. also specifically indicated 
in October 2004 that the appellant's current myelodysplastic 
syndrome is "most likely related to" his exposure to 
herbicides.  In support of his expert opinion, the 
appellant's oncologist, Dr. M.E. further indicated that 
"aplastic anemia is a rare bone marrow disorder that is 
known to be associated with environmental exposure of [sic] 
pesticides and other chemicals including Benzine [sic]".

Summarily, for the reasons and bases expressed above, the 
Board concludes that the evidence supports a finding that 
there exists a medical nexus between the appellant's 
myelodysplastic syndrome and his presumed exposure to 
herbicides, and any reasonable doubt on this issue has been 
resolved in favor of the appellant.  38 C.F.R. § 3.102 
(2004).


ORDER

Entitlement to service connection for myelodysplastic 
syndrome is granted.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



